NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

KHIM BAHADUR KHADKA,                            No.    17-72699

                Petitioner,                     Agency No. A205-302-658

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted February 8, 2022*
                            San Francisco, California

Before: WARDLAW, IKUTA, and BADE, Circuit Judges.

      Khim Khadka, a native and citizen of Nepal, petitions for review of the

decision of the Board of Immigration Appeals (BIA) dismissing his appeal of an

Immigration Judge’s (IJ) order denying his applications for asylum, withholding of

removal, and relief under the Convention Against Torture (CAT). We have

jurisdiction under 8 U.S.C. § 1252. We deny the petition.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      1.     Substantial evidence supports the agency’s adverse credibility finding.

The agency provided specific and cogent reasons for its adverse credibility

determination. Silva-Pereira v. Lynch, 827 F.3d 1176, 1185 (9th Cir. 2016); see

also 8 U.S.C. § 1158(b)(1)(B)(iii). Khadka’s testimony at the hearing omitted

significant details set forth in his written declaration concerning his participation in

the Nepali Congress Party and the statements made by Maoists while attacking

him—both important aspects of his claims for relief. See Zamanov v. Holder, 649

F.3d 969, 973–74 (9th Cir. 2011); see also Iman v. Barr, 972 F.3d 1058, 1065 (9th

Cir. 2020) (“When an applicant supplies only vague assertions and gives few

details at the merits hearing, the lack of detailed testimony can support an adverse

credibility finding.” (alteration and internal quotation marks omitted)). Khadka

also testified inconsistently about whether he received help from a friend in

drafting his declaration, further undermining his credibility. See Mukulumbutu v.

Barr, 977 F.3d 924, 926–27 (9th Cir. 2020). Finally, Khadka’s testimony was

inconsistent as to the date of his first attack at the hands of the Maoists, a fact that

goes to the heart of his claim of persecution. See id.

      2.     Substantial evidence supports the agency’s finding that Khadka does

not qualify for asylum, because the remaining evidence does not compel a contrary

conclusion. See 8 C.F.R. § 208.13(a) (asylum applicant bears burden of proof for

asylum eligibility); Duran-Rodriguez v. Barr, 918 F.3d 1025, 1028 (9th Cir. 2019).


                                            2
Because Khadka failed to demonstrate eligibility for asylum, he necessarily failed

to satisfy the more stringent standard for withholding of removal. See Silva v.

Garland, 993 F.3d 705, 719 (9th Cir. 2021); see also 8 U.S.C. § 1231(b)(3).

      3.     We affirm the agency’s denial of relief under CAT. Khadka bore the

burden of demonstrating that he was more likely than not to be tortured if removed

to Nepal. See 8 C.F.R. §§ 1208.16(c)(2), 1208.18(a). Khadka provided no

evidence that he had been tortured by or with the acquiescence of a Nepali

government official. See 8 C.F.R. § 1208.16(c)(3)(i) (agency must consider

evidence of past torture). The BIA determined that the record’s country reports did

“not establish that [Khadka] will more likely than not be singled out for torture

with the acquiescence of the government upon his return,” and the record does not

compel a contrary conclusion.

      PETITION DENIED.




                                          3